Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 4/27/2020 in which claims 1-8 were presented for examination.

Priority
After further review of this application and the provisional application (62/838,704 which is disclosing a cordless vibrating heat cap) of which the applicant is claiming priority, it is clear that the provisional and this application are disclosing substantially different invention, therefore the examiner cannot give the priority date being requested.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 1 change “in claimed 1” to –in claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 3 are claiming “an elastic rim” which is unclear if the applicant is claiming the same or second rim, it was considered that they are the same rim.
Claims 5 and 6 are claiming “an insert pocket fastener” which is unclear if the applicant is claiming the same or second fastener, it was considered that they are the same fastener.
Claims 7-8 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Reuven (U.S. Patent No. 5,850,636).

Regarding claim 1, Reuven discloses a headwear with heatable insert (Fig. 1 identifier 10) comprising: 
a cap body (20); 
an insert pocket (26); 
an insert opening (23); 
a heating pad insert (30, 32); 
the insert pocket (space between 12 inner and outer layers as shown in Fig. 3) being positioned within the cap body (See Fig. 3); 
the insert opening (23) traversing through the cap body into the insert pocket (See Figs. 4-5); and 
the heating pad (30, 32) being removably positioned within the insert pocket through the insert opening (Col. 4, lines 15-18).

Regarding claim 2, Reuven discloses a headwear comprising: 
the cap body (20) comprising an outer fabric layer (24), an inner fabric layer (22), and an elastic rim (18, Col. 3, lines 60-65, describe the rim as being made of stretchable material which was interpreted as elastic); 
the outer fabric layer (24) and the inner fabric layer (22) being perimetrically connected adjacent to the elastic rim (18) (See Figs. 1-3); 


Regarding claim 3, as best understood, Reuven discloses a headwear comprising: 
an elastic rim (18); 
the insert pocket (space between layers 12 inner and outer) comprising a first pocket layer (12 inner) and a second pocket layer (12 outer) (See Fig. 3); 
the first pocket layer and the second pocket layer (12 inner and outer) being perimetrically connected to the outer fabric layer through the elastic rim (See Figs 1-3); 
the insert opening (23) traversing through the second pocket layer (See Figs. 3-5 because the pocket is formed of both first and second layers); and 
the heating pad insert (30, 32) being removably positioned between the first pocket layer and the second inner pocket layer (12 inner and outer) (See Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reuven (U.S. Patent No. 5,850,636) in view of Harrison et al. (U.S. Pub. No. 2005/0034215 A1).

Regarding claim 4, Reuven discloses a headwear comprising: 
the heating pad insert (30, 32) comprising a heating pad body (30), a heated media (32); 
Reuven does not disclose a plurality of heating media compartments, the plurality of heating media compartments being distributed about the heating pad body; and the heated media being positioned within the plurality of heating media compartments.
Harrison et al. “Harrison” teaches yet another heatable headwear (See Figs. 1-6) having a plurality of heating media compartments (See Fig. 5), the plurality of heating media compartments being distributed about the heating pad body (See Fig. 5); and the heated media being positioned within the plurality of heating media compartments (See Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Reuven device with a plurality of heating media compartments, the plurality of heating media compartments being distributed about the heating pad body; and the heated media being positioned within the plurality of heating media compartments as taught by Harrison in order to enhance flexibility and promote better ventilation which enhance comfort.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a heatable headwear having, in conjunction with other limitations, a fastener that is positioned perimetrically connected along the insert opening brim. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732